DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6 and 7 of Remarks, filed 11 July 2022, with respect to the double patenting rejections have been fully considered and are persuasive in view of the approval of the Terminal Disclaimer which accompanied said arguments.  The double patenting rejections have been withdrawn. 
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive. 
Regarding claim 77, Applicant argues that the lens LB in Majima “does not have a lens periphery with a thickened bracket design” and “wherein the outer peripheral surface and a part of the top surface thereof are embedded by the molding base” (see page 8 paragraph 2 of Remarks).  
However, the Examiner respectfully disagrees with this conclusion.  
Regarding the limitation “a thickened bracket design”, as shown in figures 2a-3 of Majima, lens LB has a bracket which is thicker than the lens portion thereof in the vertical direction (see annotated figure below).  Therefore, the Examiner is not persuaded that Majima fails to disclose “a thickened bracket design” as alleged by the Applicant.

    PNG
    media_image1.png
    88
    153
    media_image1.png
    Greyscale


Regarding the new limitation, “wherein the outer peripheral surface and a part of the top surface thereof are embedded by the molding base”, this feature is taught by a new ground of rejection using Majima in view of Tu (the examiner notes that Tu was used to rejected claim 91, however, the Applicant brought no specific arguments against Tu’s teachings except for a general allegation that Tu “fails to remedy the deficiencies of Majima, Shangguan and Cho”).  Majima discloses embedding a part of the outer peripheral surface of the lens by the molding base.  Tu teaches that a molding base can embed a peripheral surface and a part of a top surface of an optical element (figure 4C exhibits wherein a peripheral surface and a part of a top surface of a periphery of optical element 14 can be embedded by a molding base 40).  Because both Majima and Tu teach methods for forming molded photosensitive assemblies, it would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute one method for the other to achieve the predictable result of forming an integrated molded photosensitive assembly.  In view of the foregoing, the Examiner is not persuaded that Majima in view of Tu fails to teach or suggest “wherein the outer peripheral surface and a part of the top surface thereof are embedded by the molding base” as currently claimed.
Applicant’s remaining arguments are that other references fail to cure the alleged deficiencies of Majima (see pages 8-10 of Remarks).  In view of the foregoing response with respect to claim 77, these arguments are not persuasive for the reasons detailed above.
In view of the foregoing, the claims stand rejected as further detailed below.
Terminal Disclaimer
The terminal disclaimer filed on 11 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent 10,979,610 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Majima (United States Patent Application Publication 2010/0182483) in view of Shangguan et al. (United States Patent Application Publication 2006/0132644), hereinafter referenced as Shangguan, and further in view of Tu et al. (United States Patent Application Publication 2011/0024861), hereinafter referenced as Tu.
Regarding claim 77, Majima discloses a molding photosensitive assembly applied to a camera module, comprising: a lens (figure 3 exhibits a lens LB as disclosed at paragraph 74); a photosensitive element (figure 3 exhibits an image sensor 12 as disclosed at paragraph 73); a substrate (figure 3 exhibits a substrate 21 as disclosed at paragraph 77); and a molding base (figure 3 exhibits molding base MD as disclosed at paragraph 80); wherein the molding base is formed into an integral structure with the lens, the photosensitive element and the substrate by a molding process (paragraph 80 teaches that the assembly is molded into an integral structure); the lens includes a lens body and a lens periphery extending from the lens body and having a thickened bracket design capable of carrying the lens body so as to not affect the optical performance of the lens body while enabling the lens body to be integrally molded to be connected to the molding base (the annotated figures below show a lens periphery with a bracket design which is thicker than the optical portion, because it is used in the camera assembly, it is clear that the lens periphery is capable of carrying the lens body so as to not affect the optical performance of the lens body while enabling the lens body to be integrally molded to be connected to the molding base); the lens periphery of the lens has a top surface, a bottom surface and an outer peripheral surface, and both ends of the outer peripheral surface of the lens periphery extend respectively to connect to the top surface and the bottom surface of the lens periphery (figure 2A exhibits wherein the lens has a body, periphery, top surface, bottom surface and outer peripheral surface as shown in the annotated figure below); and the molding base is integrally molded to embed the outer peripheral surface (figure 2c exhibits wherein the outer peripheral surface is embedded as disclosed at paragraph 80).  However, Majima fails to disclose wherein the substrate is a circuit board and the molding base molded to also embed at least a part of the top surface of the lens periphery.

    PNG
    media_image2.png
    151
    157
    media_image2.png
    Greyscale
   
    PNG
    media_image1.png
    88
    153
    media_image1.png
    Greyscale


Majima discloses a substrate of an unknown type.  Shangguan teaches that an image sensor can be mounted to a circuit board substrate (figure 6 exhibits a substrate strip which comprises a plurality of circuit boards 16 to which a plurality of image sensors are mounted as exhibited in figure and as disclosed at paragraph 54).  Because both Majima and Shangguan teach substrates for mounting a circuit board, it would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute one substrate for the other to achieve the predictable result of manufacturing a camera module.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	Majima in view of Shangguan fails to disclose the molding base molded to also embed at least a part of the top surface of the lens periphery.
Majima discloses a molded portion which molds the periphery of a lens but does not extend to embed a part or all of the top surface of the lens periphery (figure 2c).  Tu teaches a method of forming a molded element in which an outer peripheral surface and a part of the top surface of the lid periphery is embedded in the molding base (figure 3B exhibits wherein a part of a top surface of the periphery of element 13 is exposed, figure 4C exhibits wherein said top part is embedded in the mold).  Because both Majima and Tu teach methods for forming molded photosensitive assemblies, it would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute one method for the other to achieve the predictable result of forming an integral molded photosensitive assembly.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 79-82, 92 and 94-96 are rejected under 35 U.S.C. 103 as being unpatentable over Majima in view of Shangguan in view of Tu and further in view of Shigemitsu et al. (United States Patent Application Publication 2018/0013939), hereinafter referenced as Shigemitsu.
Regarding claim 79, Majima in view of Shangguan and further in view of Tu discloses everything claimed as applied above (see claim 77), in addition, Majima discloses wherein the lens is directly attached to an area of the photosensitive element (figure 2A exhibits wherein the lens is directly attached to the image sensor 12).  However, Majima fails to disclose wherein the area is a non-photosensitive area.
Shigemitsu is a similar or analogous system to the claimed invention as evidenced Shigemitsu teaches a camera module wherein the motivation of preventing damage to a photosensitive area of the image sensor would have prompted a predictable variation of Majima by applying Shigemitsu’s known principal of mounting a lens directly to a non-photosensitive area of an image sensor (figure 17 exhibits wherein lens 32 is mounted to a non-light receiving region of the image sensor as disclosed at paragraph 102).
In view of the motivations such as preventing damage to a photosensitive area of the image sensor one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Majima.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 80, Majima in view of Shangguan in view of Tu and further in view of Shigemitsu discloses everything claimed as applied above (see claim 79), in addition, Shigemitsu discloses wherein the lens periphery of the lens is directly attached to a non-photosensitive area of the photosensitive element (figure 17 exhibits wherein the lens periphery is directly attached to the peripheral region 28b).
Regarding claim 81, Majima in view of Shangguan in view of Tu and further in view of Shigemitsu discloses everything claimed as applied above (see claim 79), in addition, Majima discloses wherein the molding base is integrally molded to embed an edge area of the circuit board (figure 2D exhibits wherein an edge area on the top of the substrate is embedded), a chip outer side portion and a chip connection portion of the non-photosensitive area of the photosensitive element (figure 2C exhibits wherein an outer side portion and the wiring of the chip is embedded).  However, Majima fails to disclose that an electronic component is also embedded.
Shangguan is a similar or analogous system to the claimed invention as evidenced Shangguan teaches a camera module wherein the motivation of protecting internal circuitry of a camera module would have prompted a predictable variation of Majima by applying Shangguan’s known principal of embedding passive components which form the circuity of the module in a molding (figure 1 exhibits wherein components 18 are embedded in molding 26 as disclosed at paragraph 47; because the components 18 “constitute the internal circuitry of the integrated camera module 10” as disclosed at paragraph 46, they are considered to be electronic components).
In view of the motivations such as protecting internal circuitry of a camera module one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Majima.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 82, Majima in view of Shangguan in view of Tu in view of Shigemitsu discloses everything claimed as applied above (see claim 81), however, Majima fails to disclose wherein the molding base is integrally molded to embed all of the top surface of the lens periphery.
Majima discloses a molded portion which molds the periphery of a lens but does not extend to embed a part or all of the top surface of the lens periphery (figure 2c).  Tu teaches a method of forming a molded element in which all of the top surface of the periphery is embedded in the molding base (figure 3B exhibits wherein the top surface of the periphery of element 13 is exposed, figure 4C exhibits wherein said top part is embedded in the mold).  Because both Majima and Tu teach methods for forming molded photosensitive assemblies, it would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute one method for the other to achieve the predictable result of forming an integral molded photosensitive assembly.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 92, Majima in view of Shangguan and further in view of Tu discloses a camera module with a molding photosensitive assembly, comprising: the molding photosensitive assembly according claim 77 (see claim 77), wherein light is converged to the photosensitive element after being refracted by the lens (it is apparent that light reaches the image sensor 12 after being refracted by lens LB).  However, Majima fails to disclose a camera lens which also refracts light.
Shigemitsu is a similar or analogous system to the claimed invention as evidenced Shigemitsu teaches a camera module wherein the motivation of focusing subjects at different distances on an image sensor would have prompted a predictable variation of Majima by applying Shigemitsu’s known principal of providing a camera lens on top of a photosensitive assembly which already includes a lens (figure 1 exhibits lens assembly 12a which is placed above a photosensitive assembly comprising lens 32a and image sensor 28 as disclosed at paragraph 39).
In view of the motivations such as focusing subjects at different distances on an image sensor one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Majima.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 94, Majima in view of Shangguan in view of Tu and further in view of Shigemitsu discloses everything claimed as applied above (see claim 92), however, Majima fails to disclose a filter element, and the filter element is disposed between the camera lens and the photosensitive element of the molding photosensitive assembly.
Shigemitsu is a similar or analogous system to the claimed invention as evidenced Shigemitsu teaches a camera module wherein the motivation of blocking infrared light, thereby reducing noise and improving image quality would have prompted a predictable variation of Majima by applying Shigemitsu’s known principal of providing a filter element is disposed between the camera lens and the photosensitive element of the molding photosensitive assembly (figure 1 exhibits cover glass 34 which filters infrared light as disclosed at paragraph 49).
In view of the motivations such as blocking infrared light, thereby reducing noise and improving image quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Majima.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 95, Majima in view of Shangguan in view of Tu and further in view of Shigemitsu discloses everything claimed as applied above (see claim 92), however, Majima fails to disclose wherein the molding photosensitive assembly further includes a filter element, the filter element being located at a position corresponding to a photosensitive area of the photosensitive element, and the filter element is attached to the photosensitive area of the photosensitive element.
Shangguan is a similar or analogous system to the claimed invention as evidenced Shangguan teaches a camera module wherein the motivation of protecting the image sensor would have prompted a predictable variation of Majima by applying Shangguan’s known principal of providing an element  attached to the photosensitive area of the photosensitive element (figure 1 exhibits cover glass 33 which is attached to photosensitive area 14 as disclosed at paragraph 49).
In view of the motivations such as blocking infrared light, thereby reducing noise and improving image quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Majima.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Majima in view of Shangguan fails to discloses wherein the element is a filter element.
Shigemitsu is a similar or analogous system to the claimed invention as evidenced Shigemitsu teaches a camera module wherein the motivation of blocking infrared light, thereby reducing noise and improving image quality would have prompted a predictable variation of Majima by applying Shigemitsu’s known principal of providing a filter element is disposed between the camera lens and the photosensitive element of the molding photosensitive assembly (figure 1 exhibits cover glass 34 which filters infrared light as disclosed at paragraph 49).
In view of the motivations such as blocking infrared light, thereby reducing noise and improving image quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Majima.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 96, Majima in view of Shangguan in view of Tu and further in view of Shigemitsu discloses an electronic device (figure 9 exhibits electronic device 100 as disclosed at paragraph 122), comprising one or more camera modules with a molding photosensitive assembly according to claim 92 (see claim 92), wherein each of the camera modules is for acquiring an image (paragraph 125 teaches that the imaging device outputs image signals).
Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Majima in view of Shangguan in view of Tu in view of Shigemitsu and further in view of Chang (United States Patent Application Publication 2010/0013985).
Regarding claim 83, Majima in view of Shangguan in view of Tu and further in view of Shigemitsu discloses everything claimed as applied above (see claim 81), however, Majima fails to disclose wherein an outer side of the lens is a stepped shape (figure 2a exhibits a circular stepped shape lens).  However, Majima fails to disclose wherein the lens is square shaped
Majima discloses a circular stepped shape lens.  Chang discloses that a lens may be square shaped (figure 3 exhibits wherein lens 25 is square shaped).  Because both Majima and Chang discloses lenses for a camera module it would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute the square shape disclosed by Chang for the circular shape disclosed at Majima and the results would have been predictable and resulted in a camera module including a lens to focus light on an image sensor.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 84-89 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Majima in view of Shangguan in view of Tu and further in view of Cho et al. (United States Patent Application Publication 2005/0174469), hereinafter referenced as Cho.
Regarding claim 84, Majima in view of Shangguan and further in view of Tu discloses everything claimed as applied above (see claim 77), however, Majima fails to disclose a supporting element.
Cho is a similar or analogous system to the claimed invention as evidenced Cho teaches a camera module wherein the motivation of providing a space for the mounting of passive electronic components allowing for miniaturization of the camera module would have prompted a predictable variation of Majima by applying Cho’s known principal of providing a supporting element in place of exposed wiring between the image sensor and the wiring substrate (figure 8A exhibits supporting element 830 which replaces exposed wiring as disclosed at paragraph 63).
In view of the motivations such as providing a space for the mounting of passive electronic components allowing for miniaturization of the camera module one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Majima.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 85, Majima in view of Shangguan in view of Tu and further in view of Cho discloses everything claimed as applied above (see claim 84), in addition, Cho discloses wherein the photosensitive element and the circuit board are connected by at least one set of leads, the supporting element embeds an entirety of the lead (figures 8A and 8B exhibit leads 834 which connected the image sensor 240 to wiring substrate 210, which are embedded in element 830 as disclosed at paragraph 65), and the molding base embeds at least a part of the supporting element (because Majima teaches embedding the wiring in figure 2C, it is apparent that when the wiring is replaced with the supporting element 830 taught by Chen, that the combination will result in at least the outer periphery of the supporting element being embedded in the molding).
Regarding claim 86, Majima in view of Shangguan in view of Tu and further in view of Cho discloses everything claimed as applied above (see claim 84), in addition, Cho discloses wherein the photosensitive element and the circuit board are connected by at least one set of leads, the supporting element embeds at least a part of the lead (figures 8A and 8B exhibit leads 834 which connected the image sensor 240 to wiring substrate 210, which are embedded in element 830 as disclosed at paragraph 65), and the molding base embeds at least a part of the supporting element and at least a part of the lead (because Majima teaches embedding the wiring in figure 2C, it is apparent that when the wiring is replaced with the supporting element 830 taught by Chen, that the combination will result in at least the outer periphery of the supporting element being embedded in the molding which means that at least a part of the lead is indirectly embedded in the molding base).
Regarding claim 87, Majima in view of Shangguan in view of Tu and further in view of Cho discloses everything claimed as applied above (see claim 84), in addition, Cho discloses wherein the supporting element includes a frame-shaped supporting main body and has a through hole (figure 8B exhibits a frame shaped main body 832 and a cavity 836 as disclosed at paragraph 64), a photosensitive area of the photosensitive element corresponds to the through hole (figure 8A exhibits wherein a photosensitive area of image sensor 240 corresponds to cavity 836), the supporting main body has a top surface, an inner side surface and an outer side surface (figure 8B exhibits shows the surfaces as detailed in the annotated figure below) , the top surface of the supporting main body extends inwardly and outwardly to connect to the inner side surface and the outer side surface, and the inner side surface forms the through hole (the annotated figure 8B below shows that the top surface extends between the inner and outer side surfaces and that the cavity 836 is formed by the inner side surface).

    PNG
    media_image3.png
    595
    470
    media_image3.png
    Greyscale

Regarding claim 88, Majima in view of Shangguan in view of Tu and further in view of Cho discloses everything claimed as applied above (see claim 87), in addition, Cho discloses wherein the bottom surface of the lens periphery is attached to the top surface of the supporting main body (figure 8A of Cho exhibits wherein a lens periphery 250 is connected to a top surface of the supporting body 832).
Regarding claim 89, Majima in view of Shangguan in view of Tu and further in view of Cho discloses everything claimed as applied above (see claim 88), in addition, Majima discloses wherein the molding base includes a molding body and has a molding hole (figure 2C exhibits wherein mold MD has a molding body and a hole in which lens LB is situated), and the molding body embeds at least a part of the lens periphery of the lens (figure 2C exhibits wherein an outer peripheral area of the lens is embedded), at least a part of the circuit board (figure 2D exhibits wherein an edge area on the top of the substrate is embedded) and the outer surface of the supporting main body (because Majima teaches embedding the wiring in figure 2C, it is apparent that when the wiring is replaced with the supporting element 830 taught by Chen, that the combination will result in at least the outer periphery of the supporting element being embedded in the molding), and the photosensitive area of the photosensitive element and the position of the lens body of the lens correspond to the molding hole (figure 2C exhibits wherein the lens and the photosensitive area of the image sensor corresponds to the molding hole).
Regarding claim 91, Majima in view of Shangguan in view of Tu and further in view of Cho discloses everything claimed as applied above (see claim 89), however, Majima fails to disclose wherein the molding body further embeds at least a part of the top surface of the lens periphery.
Majima discloses a molded portion which molds the periphery of a lens but does not extend to embed a part or all of the top surface of the lens periphery (figure 2c).  Tu teaches a method of forming a molded element in which a part of the top surface of the lid periphery is embedded in the molding base (figure 3B exhibits wherein a part of a top surface of the periphery of element 13 is exposed, figure 4C exhibits wherein said top part is embedded in the mold).  Because both Majima and Tu teach methods for forming molded photosensitive assemblies, it would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute one method for the other to achieve the predictable result of forming an integral molded photosensitive assembly.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Majima in view of Shangguan in view of Tu in view of Cho and further in view of Park et al. (United States Patent Application Publication 2013/0258187), hereinafter referenced as Park.
Regarding claim 90, Majima in view of Shangguan in view of Tu in view of Cho discloses everything claimed as applied above (see claim 89), however, Majima fails to disclose wherein the molding base further includes a camera lens mounting section, and the camera lens mounting section is integrally molded to be connected with the molding body.
Park is a similar or analogous system to the claimed invention as evidenced Park teaches a camera module wherein the motivation of providing the ability to adjust focus of a camera module would have prompted a predictable variation of Majima by applying Park’s known principal of providing a molding base which includes a camera lens mounting section for a zoom lens (figure 3 exhibits housing 110 which is molded as disclosed at paragraph 27; figure 3 further exhibits a section above element 115 which is a lens mounting section), the camera lens mounting section is integrally molded to be connected with the molding body (paragraph 27 teaches that the housing is integrally molded to be a single piece).  When applying this known technique to Majima it would have been obvious to expand mold portion MD to include a lens mounting section as taught by Park.
In view of the motivations such as providing the ability to adjust focus of a camera module one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Majima.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over Majima in view of Shangguan in view of Tu in view of Shigemitsu and further in view of Yuan (United States Patent Application Publication 2009/0219435).
Regarding claim 93, Majima in view of Shangguan in view of Tu and further in view of Shigemitsu discloses everything claimed as applied above (see claim 92), however, Majima fails to disclose wherein the camera lens further includes a filter element, and the filter element is disposed in the camera lens.
Yuan is a similar or analogous system to the claimed invention as evidenced Yuan teaches a camera module wherein the motivation of blocking infrared light, thereby reducing noise and improving image quality would have prompted a predictable variation of Majima by applying Yuan’s known principal of providing a filter element is disposed in the camera lens (figure 1 exhibits filter 112 embedded in a camera lens 111 as disclosed at paragraph 18).
In view of the motivations such as blocking infrared light, thereby reducing noise and improving image quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Majima.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696